                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

KING SOLOMON SEALS,                                )
                                                   )
               Plaintiff,                          )
                                                   )
        V.                                         )           No. 4:19-CV-2237 JAR
                                                   )
ROBERT JONES-BEY,                                  )
                                                   )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff King Solomon Seals for leave

to commence this civil action without prepayment of the filing fee. (Docket No. 2). While

incarcerated, plaintiff has brought three or more civil actions in federal court that were dismissed

as frivolous, malicious, or for failure to state a claim. Accordingly, for the reasons discussed below,

the Court will deny plaintiffs motion for leave to proceed in forma pauperis and dismiss plaintiffs

complaint without prejudice.

                                          The Complaint

       Plaintiff is a pro se litigant currently incarcerated at the Potosi Correctional Center in

Mineral Point, Missouri. He brings this action pursuant to 42 U.S.C. § 1983, naming the Robert

Jones-Bey, The So-Called National Grand Sheik of the M.S.F.of A., Inc. as defendant. It is difficult

to discern plaintiffs ultimate claim, as his complaint consists mainly of declarative statements in

which plaintiff assumes various titles and mantles of authority. For instance, plaintiff states that

he "would like to proclaim [his] nationality and divine creed." (Docket No. 1 at 5). He asserts that

he is "Prophet, Noble, Drew Ali & Sultan, Abdul, Azis ... & The Adept Chamber of the M.S.F. of
A. 3rd Heaven." He further claims he is "the Mighty Allah ..the only land-lord in the whole world."

He calls himself, "King, Solomon & Queen Solomon Seals .. the Mighty Allah."

        Plaintiff requests that the Court enforce the laws that he has established in America.

(Docket No. 1 at 6). He further seeks damages in the amount of "$700,707,700 zillion dollars."

                                             Discussion

        Plaintiff seeks leave to commence this § 1983 action without prepayment of the required

filing fee. He is a frequent filer who has had three previous cases dismissed on the basis of frivolity,

maliciousness, or for failure to state a claim. As such, his motion to proceed in forma pauperis will

be denied and his case dismissed without prejudice.

    A. 28 U.S.C. § 1915(g)

        The Prison Litigation Reform Act of 1996 enacted what is commonly known as the "three

strikes" provision of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8 th Cir. 2012).

Section 1915(g) provides in relevant part:

                In no event shall a prisoner bring a civil action ... under this section
                if the prisoner has, on three or more prior occasions, while
                incarcerated or detained in any facility, brought an action .. .in a
                court of the United States that was dismissed on the grounds that it
                is frivolous, malicious, or fails to state a claim upon which relief
                may be granted, unless the prisoner is under irilminent danger of
                serious physical injury.

28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the

time he files his lawsuit or appeal. Campbell v. Davenport Police Dep 't, 471 F.3d 952, 952 (8 th

Cir. 2006). Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,

malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol, 127 F.3d

763 , 764 (8 th Cir. 1997).




                                                   2
    B. Plaintiff's Previous "Strikes"

         Review of plaintiffs files in the United States District Court for the Western District of

Missouri reveal that he has accumulated three strikes. Seales v. Groose, No. 2:95-cv-4187-SOW

(W.D. Mo. July 17, 1995); Seales v. Moorish Science Temple, No. 2:95-cv-4246-SOW (W.D. Mo.

Sept. 14, 1995); and Seales v. Groose, No. 2:96-cv-4053-FJG (W.D. Mo. April 22, 1996). 1 Based

on these cases, the Western District has determined that plaintiff has accumulated three strikes

pursuant to 28 U.S.C. § 1915(g), and that he is not allowed to proceed in formapauperis. Seales v.

Purkett, No. 2:99-cv-4050-NKL (W.D. Mo. April 16, 1999). Plaintiff has also filed fourteen

separate cases in the United States District Court for the Eastern District of Missouri in which he

has been denied in forma pauperis status on the basis of§ 1915(g). 2 In all of those cases, plaintiff's

complaint was dismissed without prejudice.

    C. Imminent Danger

         Pursuant to § 1915(g), an indigent inmate who has acquired three strikes may still file a

lawsuit if he or she is under imminent danger of serious physical injury. Higgins v. Carpenter, 258

F.3d 797, 800 (8 th Cir. 2001). This exception provides a "safety valve for the three strikes rule to

prevent impending harms." Martin v. Shelton, 319 F.3d 1048, 1050 (8 th Cir. 2003). However, for


1
  The Court notes that in the cases before the Western District, plaintiff identified himself as Soloman Seales. In later
cases filed before the Eastern District, plaintiff identified himself as Soloman Seales, Jr. In the instant case, however,
he refers to himself as King Solomon Seals. These discrepancies notwithstanding, plaintiff's inmate identification
number indicates that the same man initiated all of these lawsuits.
2
  The cases are: Seales v. Adams, No. 4: 12-cv-920-AGF (E.D. Mo. June 1, 2012); Seales v. Circuit Court of St. Louis
County, Missouri, No. 4:12-cv-1004-NAB (E.D. Mo. June 6, 2012); Seales v. Warden of PCC, No. 4:12-cv-1096-
NAB (E.D. Mo. June 26, 2012); Seales v. Gravett, No. 4:12-cv-1139-JAR (E.D. Mo. July 2, 2012); Seales v. Gilmer,
No. 4:12-cv-1149-ERW (E.D. Mo. July 5, 2012); Seales v. Landrum, No. 4:12-cv-1181-CAS (E.D. Mo. July 16,
2012); Seales v. Each Psychologist at PCC, No. 4: 12-cv-1186-CDP (E.D. Mo. July 23 , 2012); Seales v. Missouri State
Probation and Parole, No. 4:12-cv-1781-CDP (E.D. Mo. Oct. 12, 2012); Seales v. Nixon, No. 4:12-cv-1829-CAS
(E.D. Mo. Oct. 16, 2012); Seales v. United States District Court, Eastern District ofMissouri, No. 4: 12-cv-2084-FRB
(E.D. Mo. Nov. 20, 2012); Seals v. Warden of Potosi Correctional Center, No. 4: 12-cv-2237-NAB (E.D. Mo. Dec.
10, 2012); Seales v. Scaife, No. 4:12-cv-2375-SNLJ (E.D. Mo. Jan. 3, 2013); Seales v. Hiawatha, No. 4:13-cv-373-
SPM (E.D. Mo. Mar. 6, 2013); and Seales v. Reese, No. 4:13-cv-1696-RWS (E.D. Mo. Sept. 11, 2013).

                                                            3
this exception to apply, an otherwise ineligible prisoner must be in imminent danger at the time of

filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8 th Cir. 1998). Allegations of past imminent danger

are not sufficient to trigger the exception to § 1915(g). Id.

         Plaintiff has not alleged that he is in imminent danger. Indeed, he has not alleged anything

at all. 3 As noted above, plaintiff's complaint consists of declarative statements in which he

variously pronounces that he is Allah, King Solomon, the Grand Sheik, and Queen. None of his

allegations mention his conditions of confinement or come close to asserting that he is in any

danger whatsoever, much less in imminent danger of serious physical injury. He has thus failed to

demonstrate that the exception to the three-strikes provision in § 1915(g) is applicable to him.

Therefore, the Court will deny plaintiff's motion to proceed in forma pauperis and will dismiss

this action without prejudice to plaintiff refiling a fully-paid complaint.

         Accordingly,

          IT IS HEREBY ORDERED that plaintiff's motion for leave to proceed in forma

pauperis (Docket No. 2) is DENIED.

          IT IS FURTHER ORDERED that this action is DISMISSED without prejudice

to plaintiff refiling a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order of

dismissal will be entered herewith.




3 The Court notes that even if plaintiff was granted in fomia pauperis status, his complaint would be dismissed pursuant
to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim. Specifically, plaintiff has not alleged that defendant acted
under color of state law or violated a constitutional right. See Zutz v. Nelson, 601 F.3d 842, 848 (8 th Cir. 2010)
(explaining that to state a§ 1983 claim, "a plaintiff must allege sufficient facts to show (1) that the defendant(s) acted
under color of state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally protected
federal right").

                                                            4
        IT IS FURTHER ORDERED that an appeal from this dismissal would not be

taken in good faith.

        Dated this 29th day of July, 2019.



                                                  .ROSS
                                                 D STATES DISTRICT JUDGE




                                             5
